DETAILED ACTION
The amendment filed 07/12/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asset Management & Maintenance (“Management of Corrugated Steel Buried Structures”) (herein after “Management”) in view of Brandenberger et al. (6,761,504) and Mantegazza (EP 1245547 A1).
With regard to claims 8 and 11, Management discloses a method/tunnel (appendix E; pages E1-E13) for renovating, repairing, reinforcing, protecting or newly constructing corrugated sheet tunnels, the method comprising: 
cleaning the inner and/or outer sides of corrugated sheets (pg. E3 para E11); 

applying a layer of shotcrete, wet shotcrete mortar, and/or dry shotcrete mortar to the cleaned side of the corrugated sheets until an externally smooth to coarsely smooth coating is obtained when the anchoring means project from the layer (fig. E10b); 
laying one or more carbon fiber nets on the first layer of shotcrete and attaching the one or more reinforcing nets with the anchoring means projecting from the layer (fig. E10b; “mesh”); and covering the one or more nets with a layer of shotcrete, wet shotcrete mortar, and/or dry shotcrete mortar (fig. e10b).
Management discloses the invention substantially as claimed however fails to explcitily state the shotcrete is in layers and the carbon fiber reinforcing nets with a mesh width of 15mm to 20mm..
Brandenberger discloses a method for lining underground structure wherein a first layer of shotcrete (2) is applied followed by an intermediate layer and then a second layer of shotcrete is applied (10).
Mantegazza discloses carbon fiber reinforcement netting (para 0023) with a width between 15mm and 20mm (para 0024)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Management and apply the shotcrete in layers as taught by Brandenberger in order to ensure proper placement of the reinforcement.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Management and utilize carbon fiber reinforcement with a width of 15-20mm as taught by Mantegazza in order to adapt to the structure to which it is being applied.


 Management, as modified, fails to explicitly state the anchoring means in a density of 4 to 20 pieces per square meter and the second layer is applied in a layer thickness of 10 mm to 30 mm.
It is considered, however, that the specific design criteria is dependent on various site-specific design conditions at hand. Accordingly, one of ordinary skill in the art could readily have arrived at the sizing and density of the variable components through routine experimentation. When the general features of the claim language are met by the prior art, it is not considered inventive to discover or determine optimum or workable details for specific applications simply through routine experimentation. See, e.g., MPEP 2144.05 II.
Furthermore, it would have been obvious to one of ordinary skill in the art to apply the mesh when the concrete is still wet in order to ensure the reinforcement embeds within the concrete as desired.
With regard to claim 10, Management further discloses wherein upon application of the second layer, the second layer is smoothed or levelled on the one or more carbon fiber reinforcing nets (para E15).
With regard to claims 14-15, Management, as modified, discloses the invention substantially as claimed and discloses utilizing carbon fiber reinforcing nets is well known.  Management fails to explicitly state a density of 1790 kg/m3.  However, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
Applicant's arguments filed 07/12/2021 have been fully considered but they are not persuasive. 	
In response to applicant’s arguments regarding the carbon fiber and sizing being critical, the examiner disagrees.  The examiner contends the specification as originally filed discloses no critically to the materials or values and merely states the reinforcement net is preferably carbon fiber. Utilizing carbon fiber nets as reinforcement is extremely well known such as discussed by Mantegazza in addition to the spacing.  Furthermore, Management discloses a plurality of materials including GRP.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
10/20/2021